ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                 Morris v. Ingersoll Cutting Tool Co., 2013 IL App (2d) 120760




Appellate Court            DENNIS R. MORRIS and DOROTHY J. MORRIS, Plaintiffs-
Caption                    Appellants, v. INGERSOLL CUTTING TOOL COMPANY and D.I.
                           PROPERTIES, INC., Defendant-Appellees.



District & No.             Second District
                           Docket No. 2-12-0760


Filed                      September 16, 2013


Held                       In an action for the injury plaintiff suffered when he tripped and fell in a
(Note: This syllabus       loading bay at defendants’ business while making a delivery, the trial
constitutes no part of     court properly entered summary judgment for defendants on the ground
the opinion of the court   that the 1½-inch defect in the surface in the area where plaintiff fell was
but has been prepared      de minimis and not actionable in the absence of any aggravating factors
by the Reporter of         that would be sufficient to negate the de minimis rule.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Winnebago County, No. 10-L-423; the
Review                     Hon. Eugene G. Doherty, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Louis F. Pignatelli and Elizabeth Uhrich, both of Pignatelli & Associates,
Appeal                     P.C., of Rock Falls, for appellants.

                           William W. Ranard, Julie A. Teuscher, and Lea Ann C. Fracasso, all of
                           Cassiday Schade LLP, of Chicago, for appellees.


Panel                      JUSTICE BIRKETT delivered the judgment of the court, with opinion.
                           Presiding Justice Burke and Justice McLaren concurred in the judgment
                           and opinion.




                                             OPINION

¶1          Plaintiffs, Dennis Morris (Morris) and Dorothy Morris, appeal from the trial court’s grant
        of summary judgment to defendants, Ingersoll Cutting Tool Co. (Ingersoll) and D.I.
        Properties, Inc. (D.I.). Plaintiffs brought a negligence suit against defendants after Morris
        tripped and fell on defendants’ property. Plaintiffs alleged that defendants failed to maintain
        the premises in a reasonably safe condition. In granting defendants’ motion for summary
        judgment, the trial court held that the defect on which plaintiff tripped, measuring 1½ inches
        high, was de minimis and thus not actionable. Plaintiffs appeal, arguing that the de minimis
        rule should not be applied given the overall size of the defect and the applicability of other
        aggravating factors. We disagree and affirm the judgment of the trial court.

¶2                                       I. BACKGROUND
¶3           On June 29, 2009, Morris, in his capacity as a truck driver for Con-way Freight (Con-
        way), stopped at the premises owned by D.I. and leased by Ingersoll to receive goods, as he
        had done three or four times previously. Morris backed his truck to the loading bay and
        began to disembark from the vehicle, facing the inside of his vehicle, in accordance with
        Con-way policy. After reaching the ground, while still facing the trailer, Morris stepped back
        with his right foot in order to shut the trailer door. His foot caught on a difference in
        elevation in the ground, which he estimated to be 1½ inches, causing him to fall and sustain
        injury. Morris was aware of the crack prior to June 29, 2009, and had informed defendants
        of it.
¶4           Rick Davis testified in a deposition that he was the facilities manager of defendants’
        premises. When asked whether the defect was located where a truck driver would be stepping
        out of his truck, Davis stated that it was dependent on the length of the trailer and how far
        a particular trailer was backed into the loading bay. Davis had taken classes covering trip-
        and-fall prevention where he learned that a one-inch difference in elevation was a rough


                                                 -2-
       guideline for a trip hazard. He conducted weekly inspections for hazards on the premises, but
       there were no written procedures for these inspections or for his job duties. There were
       approximately 350 employees at the facility.
¶5         On October 25, 2011, plaintiffs’ expert, Gary Hutter, visited the site with Morris and
       measured the defect. Plaintiffs submitted an affidavit from Hutter stating:
           “The defect on which Mr. Morris tripped on June 30, 2009[,] is as follows: the asphalt
           and portions of the curb and associated curb gutter in the area of the fall had cracked in
           several directions and through a combination of subsidence and erosion, and presented
           an approximately: 1) 2.5 foot long, 1 foot wide, and 1.5 inches deep depression in the
           asphalt; and 2) the associated curb and gutter section had an adjacent approximately one
           foot long, 6 inch [sic], and 0.75 inch deep depression.”
       Plaintiffs also submitted Morris’s own affidavit stating that the defect described by Hutter
       was the defect on which he tripped.
¶6         Defendants moved for summary judgment, which the trial court granted on the basis that
       the defect in question was de minimis and therefore not actionable. The trial court refused
       to consider the measurements of the defect beyond the 1½-inch height discrepancy, as
       Morris’s deposition testimony did not indicate that anything beyond the height led him to
       trip. The court also noted that Hutter’s testimony “concerning what the defect looks like now
       is dubious when describing a condition which he himself suggests takes place over time.
       Plaintiff did not describe such a depression, just a change in elevation” (emphases in
       original).

¶7                                          II. ANALYSIS
¶8         On appeal, plaintiffs argue that the trial court erred in determining that the defect over
       which Morris tripped was de minimis, thereby foreclosing their negligence claim.
       Additionally, plaintiffs argue that the presence of aggravating factors removes the case from
       the de minimis rule and that the trial court erred in ignoring or rejecting the aggravating
       factors. Ultimately, plaintiffs contend that the trial court erred in granting summary judgment
       in favor of defendants.
¶9         Plaintiffs argue that a genuine issue of material fact exists as to whether the defect in the
       asphalt in the area adjacent to defendants’ loading bay was de minimis and therefore the trial
       court erred in granting defendants’ motion for summary judgment. “Summary judgment is
       appropriate where the pleadings, depositions, admissions, and affidavits on file, when viewed
       in the light most favorable to the nonmoving party, show that there is no genuine issue of
       material fact and that the moving party is entitled to judgment as a matter of law.” Perez v.
       Sunbelt Rentals, Inc., 2012 IL App (2d) 110382, ¶ 7. We review de novo a grant of summary
       judgment. Shannon v. Boise Cascade Corp., 208 Ill. 2d 517, 524 (2004).
¶ 10       We now turn to plaintiffs’ claim of negligence. To state a cause of action for negligence,
       a plaintiff must allege facts establishing a duty of care owed by the defendant to the plaintiff,
       a breach of that duty, and an injury proximately caused by that breach. Marshall v. Burger
       King Corp., 222 Ill. 2d 422, 430 (2006). “A duty is an obligation imposed by law which
       requires one to conform to a certain standard of conduct for the protection of another against

                                                 -3-
       an unreasonable risk.” Hartung v. Maple Investment & Development Corp., 243 Ill. App. 3d
811, 813 (1993). Whether the defendant owes a duty to the plaintiff and the scope of that
       duty are questions of law. Glass v. City of Chicago, 323 Ill. App. 3d 158, 165 (2001). In
       determining whether a duty exists and the scope of that duty, we consider the foreseeability
       of injury, the likelihood of injury, the magnitude of the burden of guarding against the injury,
       and the consequences of placing that burden on the defendant. Simpkins v. CSX
       Transportation, Inc., 2012 IL 110662, ¶ 18.
¶ 11        Here, there is no question that defendants, the owner and lessee of the premises, owed
       Morris a duty to keep the premises in a reasonably safe condition. See Choate v. Indiana
       Harbor Belt R.R. Co., 2012 IL 112948, ¶ 24 (“an owner or occupier of land *** owes a duty
       of reasonable care under the circumstances to all entrants upon the premises except to
       trespassers”); Hartung, 243 Ill. App. 3d at 816 (an owner or occupier’s duty is of reasonable
       care under the circumstances and is to maintain the premises in a reasonably safe condition).
       The question, however, is whether the scope of defendants’ duty included repairing a 1½-
       inch crack located in the loading bay where Morris’s semitrailer was parked. Typically,
       courts have applied a de minimis analysis to outdoor surface defects located on sidewalks or
       parkways. Here, the trial court found that the de minimis rule applied. Thus, we determine
       whether the de minimis rule applies here to the defect located in defendants’ loading bay.
¶ 12        If a defect is such that a reasonably prudent person would not anticipate some danger to
       persons walking upon it, it is considered de minimis and is not actionable. See Arvidson v.
       City of Elmhurst, 11 Ill. 2d 601, 605 (1957). The de minimis rule recognizes that minor
       defects are outside the scope of a landowner’s duty to maintain the property in a reasonably
       safe condition, for the purposes for which the property is intended. See Hartung, 243 Ill.
       App. 3d at 814 (“[t]he de minimis rule *** is rooted in the scope of municipalities’ duty to
       maintain their property in a reasonably safe condition”). The rule has been extended to
       private landowners and recognizes that requiring that sidewalks be kept free of minor defects
       would be unduly burdensome and impractical (id. at 817) and could be intolerably expensive
       (Putman v. Village of Bensenville, 337 Ill. App. 3d 197, 202 (2003)). There is no
       mathematical formula or bright-line rule as to what constitutes a slight defect, and each case
       must be determined on its own facts. Hartung, 243 Ill. App. 3d at 814.
¶ 13        However, as the Fourth District has noted, liability generally attaches for sidewalk
       defects approaching two inches in height. Birck v. City of Quincy, 241 Ill. App. 3d 119, 121,
       124-25 (1993) (1f-inch elevation between two concrete slabs not actionable). The de
       minimis rule generally precludes negligence claims on lesser defects, absent aggravating
       circumstances. See, e.g., Hartung, 243 Ill. App. 3d at 816-17 (applying the de minimis rule
       to three-quarter-inch sidewalk defect near a shopping center as it did not create a reasonably
       foreseeable risk of harm, noting the burden on the shopping center and the extreme Illinois
       weather conditions). Certainly here, a 1½-inch defect, located in an area not intended for and
       with little pedestrian traffic, is a minor defect, falling within the ambit of the de minimis rule.
       However, as there is no mathematical formula in applying the de minimis rule (Hartung, 243
Ill. App. 3d at 814), we consider the scope of defendants’ duty with respect to the
       foreseeability of injury, the likelihood of injury, the magnitude of the burden of guarding
       against the injury, and the consequences of placing that burden on defendants. Simpkins,

                                                  -4-
       2012 IL 110662, ¶ 18.
¶ 14        Defendants’ duty of care toward Morris was not to maintain their premises in perfect
       condition, but to avoid creating an unreasonable risk of harm to Morris. See Hartung, 243
Ill. App. 3d at 816 (a landowner’s duty is “to avoid creating an unreasonable risk of harm
       to an invitee” (emphasis in original)). We do not conclude that the 1½-inch defect here
       created an unreasonable risk of harm to Morris. His injury was not reasonably foreseeable,
       as it occurred in an industrial area used specifically for large semitrailers to be loaded with
       goods. For the same reason, the likelihood of injury was minor, as the area was not for
       pedestrian use, but was traversed by large, heavy trucks carrying heavy loads. We also
       consider the burden of guarding against the injury and the consequences of placing that
       burden on defendants. Plaintiffs argue that the cost to defendants in repairing a 1½-inch
       defect would be slight. However, requiring defendants to repair every 1½-inch defect in the
       loading bay area would create an economic burden similar to that of the shopping center in
       Hartung. Id. at 816-17. We acknowledge that the total area of sidewalks surrounding the
       shopping center in Hartung may have been greater than the total area of the loading bay here,
       thus presenting a greater immediate economic burden. However, in refusing to apply the de
       minimis rule, we would be placing a heavy economic burden on defendants over time. The
       loading bay here is far more susceptible to defects than the shopping mall sidewalks in
       Hartung, as it is trafficked by large trucks with heavy loads. Further, plaintiffs fail to support
       their contention that the cost of repair would be minor. Even viewing the record in the light
       most favorable to plaintiffs, as the trial court noted, defendants’ facility is staffed by 350
       employees and has a separate entrance for the public. This does not support an inference that
       the facility is small or that repairing the asphalt would not be burdensome to defendants,
       especially over a number of years.
¶ 15        Furthermore, as the area in question is not used as a pedestrian area like a sidewalk, it is
       helpful to compare the area to a parkway. When applied to parkways, the de minimis rule has
       allowed for height variations that might be unacceptable in a sidewalk. E.g., Barnhisel v.
       Village of Oak Park, 311 Ill. App. 3d 108, 115 (1999) (2½-inch height differential between
       sidewalk and parkway causing plaintiff to fall was not unreasonably dangerous). While we
       acknowledge that courts have applied this dichotomy only in the context of the Local
       Governmental and Governmental Employees Tort Immunity Act (745 ILCS 10/1-101 et seq.
       (West 2012); Mazin v. Chicago White Sox, Ltd., 358 Ill. App. 3d 856, 861 (2005)), we find
       the logic behind the parkway/sidewalk distinction useful here.
¶ 16        Courts have noted that nonsidewalk areas, such as parkways, are held to a lesser standard,
       in part due to the changing conditions inherent in a landscaped area. See, e.g., Marshall v.
       City of Centralia, 143 Ill. 2d 1, 10-11 (1991) (“parkways are composed of sod and earth and
       are therefore more susceptible to weather damage caused by rain and snow”). Here, the wear
       and tear on a loading bay traversed by these vehicles is more akin to the changing conditions
       of a parkway than to the light pedestrian use of a sidewalk. See id. at 10 (discussing the
       limited pedestrian uses of parkways: accessing a vehicle, retrieving mail, reaching a
       neighbor’s house, boarding a bus, allowing pedestrian traffic to pass, completing yard work).
       Furthermore, just as a parkway has a far more limited pedestrian use than a sidewalk, here
       the loading bay is explicitly for vehicular use, in an industrial environment. Just as a

                                                  -5-
       pedestrian cannot expect sidewalk conditions on a parkway, neither can he expect sidewalk
       conditions in a loading bay used for large semitrailers. See id. (“[p]edestrians who leave the
       sidewalk cannot assume that parkways are free of defects or undulations as they otherwise
       could when traveling on the sidewalk”). Even so, it is not clear that the defect in question
       here would be actionable even if it were located on a sidewalk. See, e.g., Birck, 241 Ill. App.
3d at 124-25 (holding a 1f-inch sidewalk defect to be de minimis).
¶ 17        Applying the de minimis rule to the 1½-inch defect here is consistent with the
       justifications behind the rule. We hold that, without more, the 1½-inch crack in defendants’
       property was de minimis.
¶ 18        Plaintiffs further argue that, even if the defect would be considered de minimis, the
       aggravating factors of its dimensions and its location, specifically, in an area of ingress and
       egress where Morris would be distracted, remove the defect from such classification. Courts
       have found that the de minimis rule does not apply under certain aggravating circumstances
       such as the location of the defect (e.g., Baker v. City of Granite City, 75 Ill. App. 3d 157, 160
       (1979) (noting that an actionable defect 4 inches wide and 1¾ to 2 inches deep located on
       a busy commercial sidewalk might not be actionable if it were located in a residential area)),
       its width (see, e.g., Repinski v. Jubilee Oil Co., 85 Ill. App. 3d 15, 20-21 (1980) (considering
       the 1½-foot diameter of a sidewalk defect 1½ inches deep); West v. City of Hoopeston, 146
Ill. App. 3d 538, 542-43 (1986) (considering the two-inch width of a sidewalk defect a
       quarter of an inch deep)), or a policy of repairing such defects (Martinkovic v. City of Aurora,
       150 Ill. App. 3d 589, 594 (1986) (removing defect from de minimis analysis where defendant
       had an express policy of repairing defects over one inch)).
¶ 19        Plaintiffs first argue that, even if the height of the defect alone is de minimis, the width
       and breadth of the “depression in the asphalt and the associated curb and gutter section” must
       be considered. Although in Morris’s deposition testimony he referred to catching the back
       of his heel in “the crack,” which he estimated to be between 1 and 1½ inches high, his
       affidavit stated that the defect on which he tripped “is the same defect described in the report
       of Gary Hutter.”
¶ 20        Defendants argue that we should not consider these dimensions of the defect, because
       Hutter’s affidavit violates Illinois Supreme Court Rule 191 (eff. Jan. 4, 2013) and should not
       have been considered by the trial court. Plaintiffs argue that defendants have raised this
       argument for the first time on appeal and thus we should not consider it. We agree with
       plaintiffs, as a party may not attack the sufficiency of an affidavit for the first time on appeal.
       Kolakowski v. Voris, 83 Ill. 2d 388, 398 (1980). Furthermore, defendants fail to specify the
       reasons why the report violates Rule 191, and defendants themselves referenced the report
       in their motion for summary judgment, such that they are estopped from changing their
       position on appeal. See In re Marriage of Schneider, 214 Ill. 2d 152, 172-73 (2005) (a party
       is not allowed to adopt and benefit from one position in the trial court and then expediently
       change its position in the appellate court).
¶ 21        Defendants also argue that the other dimensions did not cause Morris’s fall and thus we
       should not consider them. However, in viewing the evidence in the light most favorable to
       plaintiffs, we accept the dimensions adopted in Morris’s affidavit, as describing the defect


                                                  -6-
       that caused his fall. Thus, we consider whether the added dimensions of 2½ feet in length and
       1 foot in width are aggravating factors that remove the defect from the de minimis rule.
¶ 22       While a 2½-foot by 1-foot defect in a sidewalk may be a sufficient aggravating factor, the
       question here is whether those dimensions are aggravating factors in defendants’ loading
       bay. This defect on a sidewalk, which averages 5 feet in width (Illinois Department of
       Transportation, Bureau of Design & Environment Manual, ch. 58.106 (2010)), would be over
       40% of the sidewalk’s width. The chances that a pedestrian would encounter the defect, and
       thus the foreseeability and likelihood of injury, would be increased by those added
       dimensions. In contrast, those dimensions here, in relation to the total length of the loading
       bay, have little effect on foreseeability. The photographs in the record show the loading bay
       to be at least the length of a semitrailer. As the maximum length of a tractor-semitrailer
       combination permitted in Illinois is 65 feet from front to rear axle (625 ILCS 5/15-107 (West
       2012)), we assume the loading bay to be at least that length, if not actually longer.1 Because
       2½ feet of the total 65 feet is less than 4% of the length of the loading bay, the chances that
       the defect will be encountered are low, and far less than if the defect were located on a
       sidewalk. Thus, the foreseeability and likelihood of injury are also low. Because the defect
       is but a small crack in the entire loading bay area, its added dimensions do not preclude
       application of the de minimis rule.2 We acknowledge that plaintiffs are concerned with an
       area of the loading bay that is smaller than the full length of the loading bay. However, we
       address below Morris’s argument with respect to ingress and egress to his vehicle, that is, the
       smaller area of the loading bay where a driver might expect to encounter the defect.
¶ 23       Plaintiffs further argue that, because the defect is in an area of ingress and egress to
       Morris’s truck, Morris had no choice but to encounter it, and, because he would be distracted
       upon encountering the defect, the de minimis rule does not apply. In support, plaintiffs cite
       Harris v. Old Kent Bank, 315 Ill. App. 3d 894 (2000).
¶ 24       In Harris, the plaintiff tripped on a one-inch defect on the sidewalk leading to
       defendant’s bank. Id. at 895-96. The plaintiff had exited the building and was walking toward
       her car, which was parked in the parking space nearest to the bank. Id. at 895. The sidewalk
       consisted of a short portion leading from that parking space to the bank and a longer portion
       running parallel to the length of the bank and adjacent to the other parking spaces for bank


               1
                 Under our standard of review, we are to view the evidence in the light most favorable to the
       nonmoving party. Perez, 2012 IL App (2d) 110382, ¶ 7. In keeping with this standard, we assume
       that the loading bay is at least the length of the longest permissible tractor-semitrailer combination.
       The measurement from front to rear axle actually results in a shorter distance than the measurement
       from the nose of the tractor to the tail of the semitrailer, and so probably somewhat understates the
       length of the loading bay, which accrues to plaintiffs’ (the nonmoving parties’) favor.
               2
                Our calculation of the percentage of the sidewalk or loading bay occupied by a defect of
       the given dimensions is for the purpose of concretizing an abstract discussion and providing a readily
       comprehensible illustration. It should not be viewed as an attempt to formulate a bright-line rule.
       Rather, it is to distinguish the defect here, using a concrete example, from the sidewalk cases that
       have held defects of similar dimensions to be outside of the de minimis rule.

                                                    -7-
       patrons. Id. While recognizing that the defect was of similar dimensions to the defect in
       Hartung, we distinguished the defect on the basis that it was located on a sidewalk used
       exclusively for ingress and egress to the bank. We noted that a landowner has a duty to
       provide safe ingress and egress to his premises. Id. at 901-02. In finding that a genuine issue
       of material fact existed as to whether the defect was de minimis, we found that the risk of
       harm was reasonably foreseeable as the sidewalk was the only means of ingress and egress
       and an exiting patron “might be reviewing the receipts of her transactions, looking for her
       car keys, or looking toward her car and, therefore, would not discover the sidewalk defect.”
       Id. at 902. We further noted that the defendant’s economic burden of prevention, as
       compared to that of a municipality or a shopping center, would be less substantial, as the
       amount of sidewalk to be monitored and maintained was relatively slight. Id.
¶ 25       The facts here are distinguishable. While Harris concerned a sidewalk leading to the
       entrance of a bank, the defect here was located in defendants’ loading bay. As previously
       discussed, sidewalk conditions are not to be expected in an industrial parking lot used to load
       semitrailers. Furthermore, as defendants note, the loading bay area was not a pedestrian
       means of ingress and egress to the facility, but was meant for vehicular traffic. Also, whereas
       in Harris all customers entering or exiting the bank would traverse the sidewalk in question,
       not all drivers parking at defendants’ facility would encounter the defect while entering or
       exiting their vehicles. Whether the defect were encountered would depend on various factors,
       such as the type of truck, the length of its trailer, and the position of the trailer with respect
       to the loading bay. Even if Morris or other drivers could be distracted when exiting their
       vehicles, there is nothing to suggest that they would encounter the defect on a regular basis,
       and in fact the various sizes of different trailers indicate otherwise. Injury in Harris was
       reasonably foreseeable as all bank customers would use the sidewalk for ingress and egress.
       By contrast, here, the foreseeability of the harm is greatly diminished. The “imposition of a
       legal duty requires more than a mere possibility of occurrence” and is based on the
       foreseeability of harm, rather than what actually happened. Hartung, 243 Ill. App. 3d at 814.
¶ 26       Plaintiffs further argue that, as in Warner v. City of Chicago, 72 Ill. 2d 100 (1978), and
       Alqadhi v. Standard Parking, Inc., 405 Ill. App. 3d 14 (2010), where a defect was obscured
       by snow or dim lighting, it was foreseeable that Morris would fail to see the defect given his
       manner of disembarking the vehicle. However, Warner addressed an obscured defect not in
       the context of the de minimis rule, but in the context of whether the plaintiff exercised due
       care. Warner, 72 Ill. 2d at 105 (“[w]ere the defect uncovered and apparent to those upon the
       sidewalk, however, the question of [the] plaintiff’s due care would be less easily resolved,
       but that is not the factual situation here”). Thus, the court’s de minimis analysis turned on the
       fact that the jury could have inferred that the defect measured 2 inches when the incident
       occurred, despite a 1c-inch measurement taken over five years after the incident. The court
       did not suggest that the layer of snow covering the defect affected its de minimis analysis,
       and it emphasized that its holding “should not be construed as diminishing the force of the
       general rule that a municipality is not liable for minor sidewalk defects.” Id.
¶ 27       In Alqadhi, the plaintiff tripped and fell over a three-quarter-inch rise in the concrete of
       a wheelchair-accessible ramp in the defendants’ parking garage. Alqadhi, 405 Ill. App. 3d
       at 15. The rise was obscured by dim lighting and was not marked with paint, thus appearing

                                                  -8-
       to be a flat surface. Id. The court held that the impaired visibility of the defect removed it
       from the application of the de minimis rule. Id. at 19.
¶ 28       Unlike in Alqadhi, the defect here can be seen by a driver before exiting his vehicle and
       while approaching his vehicle to enter. It is not obscured by either dim lighting or an optical
       illusion. Rather, as described by plaintiffs’ expert and from the photographs in the record,
       the defect can be clearly seen from different angles. Although it is possible that a driver
       exiting his vehicle, when aligned with the defect, would not see it as he disembarked, again
       the various sizes of different trailers make this occurrence unlikely.
¶ 29       Plaintiffs next argue that, as in Martinkovic, Davis’s training, which indicated that one
       inch constitutes a trip hazard, removes the defect from the de minimis rule. In Martinkovic,
150 Ill. App. 3d at 591, the plaintiff tripped on a 1d-inch defect on a sidewalk maintained
       by the city of Aurora. The city had an express policy that deemed unsafe any defect over one
       inch in height and that required prompt repair. In affirming the trial court’s denial of the
       city’s motion for a directed verdict, we held that, based on the city’s policy, we could not say
       that all reasonable minds would agree that the defect was de minimis. Id. at 594.
¶ 30       Here, there was no policy of repairing defects over an inch. The fact that Davis took
       classes establishing a general guideline about trip hazards does not transform his knowledge
       into an explicit company policy. Likewise, his weekly inspections of the premises do not give
       cause to remove the defect in question from the de minimis rule.
¶ 31       Because we find that there were no aggravating factors sufficient to remove the defect
       from the de minimis rule, we affirm the trial court’s grant of summary judgment in favor of
       defendants.

¶ 32                                 III. CONCLUSION
¶ 33      Accordingly, for the foregoing reasons, we affirm the judgment of the circuit court of
       Winnebago County.

¶ 34      Affirmed.




                                                 -9-